Citation Nr: 9905394	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
and right-sided hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.

This appeal arose from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO determined that the claim of 
entitlement to service connection for stomach ulcers and 
right-sided hernia was not well grounded.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for peptic 
ulcer disease and right-sided hernia is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for peptic 
ulcer disease and right-sided hernia is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The only service medical record on file is the report of 
general medical examination for separation from active 
service dated in November 1956.  The examination report shows 
a normal clinical evaluation of the abdomen and viscera.  The 
examination report contains no evidence or finding of any 
gastrointestinal disorder or hernia.

The National Personnel Records Center (NPRC) has advised the 
RO on more than one occasion that the veteran has fire-
related service.  In other words, any records which were 
stored were in all probability lost in the 1973 fire at the 
center.  The RO's attempts to obtain morning sick reports and 
records from the Surgeon General's Office have also been 
unsuccessful.


The veteran was hospitalized by VA during October and 
November 1970.  He was admitted because of epigastric pain of 
about three month's duration.  It was recorded that 
epigastric pain had been present since April 1970.  The 
veteran had been treated by a local medical doctor who did an 
upper gastrointestinal series (UGI) and told him he had an 
ulcer.  A gastric ulcer was noted to have been present a few 
years previously.  The relevant hospital discharge diagnosis 
was gastritis.

On file is a medical certificate from a private physician 
dated in February 1971.  The physician noted he had been 
treating the veteran since September 1970 for symptomatology 
including abdominal pain.  A pertinent diagnosis of chronic 
gastroduodenitis was recorded.

VA outpatient treatment reports dated in 1988 show the 
veteran was treated for epigastric discomfort.  A UGI was 
interpreted as normal.

A November 1993 VA general medical examination report shows 
the veteran complained of upper abdominal pain and gas.  He 
had had occasional nausea, vomiting of food, and moderate 
epigastric upper abdominal cramps.  A ventral hernia was 
noted.  A barium enema showed a single moderate to large size 
diverticulum in the cecum, a small diverticulum formation in 
the splenic flexure, and a small to moderate size 
diverticulum in the sigmoid colon near the junction with the 
descending colon.

A May 1997 VA general medical examination of the digestive 
system shows the veteran had a history of upper 
gastrointestinal bleeding, suspected ulcer disease, 
gastritis, and diverticulosis.

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for peptic ulcer disease if disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appealed case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for peptic ulcer 
disease and right-sided hernia must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim for service connection for 
peptic ulcer disease and right-sided hernia, the Board 
recognizes that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases in which records may have 
been, are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, the 
Board notes that the RO has made every effort to locate any 
and all additional information pertinent to the veteran's 
claim.  The efforts have not been totally unsuccessful.  

The RO has been unable to obtain complete service medical 
records, records from the Surgeon General's Office, or 
morning sick reports.  In response to the veteran's 
identification of post service treatment records, the RO has 
endeavored to obtain all records identified.  While this has 
been successful to a certain degree, the RO has been unable 
to obtain all records alleged to exist.  Since it does not 
appear that there are any absent records which might 
compromise the integrity of the record with regard to the 
current appellate issue, this issue may now properly be 
considered and decided by the Board.

While complete service medical records are not on file, the 
record does contain the report of general medical examination 
for separation from service.  This document contains no 
evidence or finding of any gastrointestinal abnormality.  
Peptic ulcer disease and right-sided hernia were not shown on 
the medical examination for separation from service.  


Gastrointestinal symptomatology was not shown until 1970, 
when the veteran was treated by VA and privately, and found 
to have gastritis, gastroduodenitis and a history of ulcer.  
Consequently, the post service reported peptic ulcer disease 
was initially manifested many years post service and not 
shown to have been disabling to a compensable degree during 
the first post service year.

The veteran has not submitted any competent medical evidence 
to show that he has peptic ulcer disease and right-sided 
hernia linked to his period of active service.  The evidence 
does not show that he is trained in the medical arts or is a 
physician and can opine as to diagnoses or etiology.  He is 
clearly asserting a fact well beyond his competence.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for peptic 
ulcer disease and a right-sided hernia must be denied as not 
well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for peptic ulcer disease 
and right-sided hernia, the doctrine of reasonable doubt is 
not applicable to his case.



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peptic ulcer disease 
and right-sided hernia, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

